 


114 HR 2013 IH: Fitness Integrated Into Teaching Kids Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2013 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2015 
Mr. Kind (for himself and Mr. Meehan) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To strengthen and extend the authorization of appropriations for the Carol M. White Physical Education Program and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fitness Integrated Into Teaching Kids Act or the FIT Kids Act.  2.Amendments to the Carol M. White physical education programSubpart 10 of part D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7261 et seq.) is amended to read as follows: 
 
10Physical Education 
5501.Short titleThis subpart may be cited as the Carol M. White Physical Education Program.  5502.PurposeThe purpose of this subpart is to award grants to initiate, expand, and improve physical education programs for all kindergarten through 12th-grade students. 
5503.Allocation of funds 
(a)Grants to local educational agencies and community-Based organizationsThe Secretary shall use the funds made available to carry out this subpart, except funds reserved under subsection (b) (if any), to support grants to local educational agencies and community based organizations under section 5504.  (b)Grants to StatesOf the funds appropriated to carry out this subpart for a fiscal year, the Secretary shall reserve 25 percent of the amount by which such funds exceed $75,000,000 to award grants to States, on a competitive basis, in accordance with section 5505. 
5504.Grants to Local Educational Agencies and Community-Based Organizations 
(a)AuthorizationThe Secretary is authorized to award grants to local educational agencies and community-based organizations (such as Boys and Girls Clubs, Boy Scouts and Girl Scouts, and the Young Men’s Christian Organization (YMCA) and Young Women’s Christian Organization (YWCA)) to pay the Federal share of the costs of initiating, expanding, and improving physical education programs (including after-school programs) for kindergarten through 12th-grade students by— (1)providing equipment and support to enable students to participate actively in physical education activities; and 
(2)providing funds for staff and teacher training and education.  (b)Program elementsA physical education program funded under this section may provide for one or more of the following: 
(1)Fitness education and assessment to help students understand, improve, or maintain their physical well-being.  (2)Instruction in a variety of motor skills and physical activities designed to enhance the physical, mental, and social or emotional development of every student. 
(3)Development of, and instruction in, cognitive concepts about motor skill and physical fitness that support a lifelong healthy lifestyle.  (4)Opportunities to develop positive social and cooperative skills through physical activity participation. 
(5)Instruction in healthy eating habits and good nutrition.  (6)Opportunities for professional development for teachers of physical education to stay abreast of the latest research, issues, and trends in the field of physical education. 
(c)Special ruleFor the purpose of this section, extracurricular activities, such as team sports and Reserve Officers’ Training Corps (ROTC) program activities, shall not be considered as part of the curriculum of a physical education program assisted under this section.  (d)Applications (1)In generalEach local educational agency or community-based organization desiring a grant under this section shall submit to the Secretary an application that contains a plan to initiate, expand, or improve physical education programs in order to make progress toward meeting State standards for physical education. 
(2)Private school and home-schooled studentsAn application for funds under this section may provide for the participation, in the activities funded under this section, of— (A)students enrolled in private nonprofit elementary schools or secondary schools, and their parents and teachers; or 
(B)home-schooled students, and their parents and teachers.  (e)Annual report to the SecretaryIn order to continue receiving funding after the first year of a multiyear grant under this section, the administrator of the grant for the local educational agency or community-based organization shall submit to the Secretary an annual report that— 
(1)describes the activities conducted during the preceding year; and  (2)demonstrates that progress has been made toward meeting State standards for physical education. 
(f)Administrative expensesNot more than 5 percent of the grant funds made available to a local educational agency or community-based organization under this section for any fiscal year may be used for administrative expenses.  (g)Federal shareThe Federal share under this section may not exceed— 
(1)90 percent of the total cost of a program for the first year for which the program receives assistance under this section; and  (2)75 percent of such cost for the second and each subsequent such year. 
(h)ProportionalityTo the extent practicable, the Secretary shall ensure that grants awarded under this section shall be equitably distributed among local educational agencies and community-based organizations serving urban and rural areas.  (i)Report to CongressNot later than 2 years after the Secretary awards the first grant under this section, the Secretary shall submit a report to Congress that— 
(1)describes the programs assisted under this section;  (2)documents the success of such programs in improving physical fitness; and 
(3)makes such recommendations as the Secretary determines appropriate for the continuation and improvement of the programs assisted under this section.  5505.Grants to States (a)AuthorizationSubject to the availability of funds described in section 5503, the Secretary is authorized to award grants to States to implement comprehensive programs that address the purpose of this subpart. Such programs shall be based on— 
(1)scientifically valid research, to the extent feasible; and  (2)an analysis of need that considers, at a minimum, the indicators in the State’s measurement system described in subsection (e). 
(b)ApplicationA State that desires to receive a grant under this section shall submit an application at such time, in such manner, and containing such information as the Secretary may require. At a minimum, the application shall include— (1)an analysis of the needs of the schools and students in the State in the areas of physical activity, physical education, fitness, and nutrition, which shall include a description of, and data measuring, conditions of the State in the areas of physical activity, physical education, fitness, and nutrition; 
(2)a plan for improving the physical activity, physical education, fitness, and nutrition of students in the State, which may be part of a broader statewide child and youth plan if the plan proposes to implement activities responsive to the results of the needs analysis described in paragraph (1); and  (3)a description of how the State will— 
(A)develop, adopt, adapt, or implement the State’s measurement system described in subsection (e), and how the State will ensure that all local educational agencies and schools in the State participate in such system;  (B)ensure the quality and validity of the State’s procedures for collecting the data needed to implement that measurement system; 
(C)coordinate the proposed activities with other Federal and State programs, which may include programs to expand learning time and for before- and after-school programming;  (D)assist local educational agencies in aligning the activities such agencies carry out under this section with funds from other sources in order to support a coherent and nonduplicative program; and 
(E)solicit and approve applications for subgrants under subsection (g), including how the State will— (i)consider the results of the analysis described in paragraph (1) in the State's distribution of subgrants; and 
(ii)address the needs of diverse geographic areas in the State, including rural and urban communities.  (c)Reservation of fundsA State that receives a grant under this section shall— 
(1)reserve not more than 5 percent of the grant funds for administration of the program implemented with such grant, technical assistance, professional development of teachers, and the development, improvement, and implementation of the State’s measurement system, as described in subsection (e); and  (2)use the remainder of grant funds to award subgrants, on a competitive basis, to eligible local applicants. 
(d)State activitiesA State that receives a grant under this section shall— (1)establish a statewide physical education requirement that is consistent with widely recognized standards; 
(2)not later than 1 year after receipt of the grant, develop, adapt, improve, or adopt and implement the statewide measurement system described in subsection (e) (unless the State can demonstrate, to the satisfaction of the Secretary, that an appropriate system has already been implemented) that annually measures the progress of each local educational agency in the State on the measures described in that subsection;  (3)not later than 18 months after receipt of the grant and annually thereafter, provide a public report to local educational agencies in the State on the data collected in the State’s measurement system described in subsection (e), in a timely and highly accessible manner, and in a manner that does not reveal personally identifiable information of students; 
(4)award subgrants, consistent with subsection (g), to eligible local applicants;  (5)use the results of the data collected in the measurement system described in subsection (e) to help subgrantees identify and address school and student needs; 
(6)provide professional development that is directly related to the fields of physical education and health education to physical education teachers and health education teachers to help ensure that children are leading healthy, active lifestyles that are conducive to effective learning; and  (7)monitor subgrants and provide technical assistance to subgrantees on the implementation of subgrant activities. 
(e)Measurement systemEach State that receives a grant under this section shall establish a State reporting and information system that is, to the extent practicable, part of the State’s statewide longitudinal data system and with the State’s system for reporting the data required under section 1111 and that measures conditions at the local educational agency level related to physical fitness, physical education, student health, and nutrition, including information on— (1)the amount of time students spend in required physical education and the amount of time they spend in moderate to vigorous physical activity; 
(2)whether a local educational agency has a required, age-appropriate physical education curriculum for all students that adheres to State standards and to national guidelines adopted by the Centers for Disease Control and Prevention;  (3)the number of physical education teachers employed by the local educational agency who are State-licensed or State-certified as physical education teachers, and the number of physical education teachers who are not so licensed or certified; 
(4)the number of schools operated by the local educational agency that have (and the number that do not have) a school health council that— (A)includes parents, students, representatives of the school food authority, representatives of the school board, school administrators, and members of the public; and 
(B)meets at least monthly to promote a healthy school environment; and  (5)the number of square feet of facilities (disaggregated by indoor and outdoor facilities) under the control or use of the agency that are primarily used for physical education and the number of square feet (so disaggregated) that are primarily used for other physical activity. 
(f)Compiling statisticsIn compiling the statistics required pursuant to subsection (e)— (1)the State shall ensure use of uniform definitions and data collection procedures for all local educational agencies statewide; 
(2)the State shall collect the data required under subsection (e) at least annually; and  (3)the State and its subgrantees shall use the data for planning and continuous improvement of activities implemented under this section, and subgrantees may collect data for indicators that are locally defined, and that are not reported to the State, to meet local needs (so long as such indicators are aligned with the objectives of this section). 
(g)Subgrants to eligible local applicants 
(1)SubgrantsA State that receives a grant under this section shall award subgrants, on a competitive basis, to eligible local applicants— (A)based on need, as identified by the State’s measurement system described in subsection (e); 
(B)that are of sufficient size and scope to enable such applicants to carry out approved activities; and  (C)to implement programs that are comprehensive in nature and that promote physical activity, physical education, fitness, and nutrition. 
(2)ApplicationsAn eligible local applicant that desires to receive a subgrant under this subsection shall submit to the State an application at such time, in such manner, and containing such information as the State may require.  (3)PriorityIn awarding subgrants under this subsection, a State shall give priority to applications that— 
(A)demonstrate the greatest need according to the results identified by the State’s measurement system described in subsection (e); and  (B)propose to serve schools with the highest concentrations of poverty, based on the percentage of students receiving or eligible to receive a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
(4)Activities of subgranteesEach recipient of a subgrant under this subsection shall, for the duration of the subgrant— (A)carry out programs to promote physical activity, physical education, fitness, and nutrition— 
(i)the need for which has been identified through the State’s measurement system described in subsection (e); and  (ii)that are part of a comprehensive strategy or framework to address such need; 
(B)ensure that each framework, intervention, or program selected to be implemented through the subgrant be based, if feasible, on scientifically valid research and be used for the purpose for which such framework, intervention, or program was found to be effective;  (C)collect and report to the State educational agency data for schools served by the subgrantee, in a manner consistent with the State’s measurement system, described in subsection (e); 
(D)establish policies to expand access to quality physical activity opportunities, including local school wellness policies consistent with the requirements of section 9A of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758b); and  (E)consider and accommodate the unique needs of students with disabilities and English learners in implementing activities. 
(h)Annual State reportEach State that receives a grant under this section shall prepare and submit an annual report to the Secretary on the use of funds under this section.  5506.Supplement, not supplantFunds made available under this subpart shall be used to supplement, and not supplant, any other Federal, State, or local funds available for physical education activities.. 
 
